I think the representations were false, and that some of them were material as a matter of law. I do not understand "materiality" to mean that the information has to be such as would undoubtedly lead to a refusal on the part of the company to assume the risk by issuing the policy, but only that the information might reasonably lead the company to refuse to accept the risk. The company is entitled to the true material facts about the insured before it enters into the contract. It seems to me that New York Life Insurance Co. v. Hollis,177 Ga. 805 (171 S.E. 288), is controlling.